Citation Nr: 1723383	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to higher initial evaluations for a left knee disability, currently rated as 10 percent disabling prior to April 7, 2010, and 20 percent disabling from that date.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1987 to July 1987, from January 1991 to June 1991, from May 2008 to May 2009, and from October 2011 to December 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That rating decision granted service connection for a left knee disability and assigned an initial 10 percent evaluation from May 2009.  The Veteran disagreed with the initial evaluation.  

A November 2015 rating decision increased the initial rating to 20 percent from April 7, 2010.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected left knee disability has been manifested by flexion limited to no less than 105 degrees; extension limited to no more than zero degrees; degenerative arthritis; painful motion; meniscal tear with symptoms approximating frequent episodes of locking, pain, and effusion into the joint; and moderate lateral instability; there is no showing of ankylosis or impairment of the tibia or fibula.  There is also a 1 cm X 0.4 cm linear nontender, hypopigmented scar with no elevation, depression, or induration associated with arthroscopic surgery.  The scar has had no effect on range of motion, or function, and has caused no nerve or muscle damage.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee disability, based on limited/painful motion, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5010-5261 (2016).

2.  The criteria for a separate 20 percent disability rating for dislocated semilunar cartilage of the left knee are met from May 23, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

3.  The criteria for a separate 20 percent disability rating for moderate lateral instability of the left knee are met from May 23, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

4.  The criteria for a separate noncompensable rating for scar associated with left knee arthroscopic surgery have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1-4.14, 4.25(b), 4.118, Diagnostic Code 7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

A standard May 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Private treatment records have also been obtained.  The Veteran was provided VA medical examinations in June 2009 and February 2015.  The examinations, taken together, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  The record does not reasonably raise that the disability has worsened since the most recent examination; thus, remand for another VA examination is not warranted.  Thus, VA's duty to assist has been met.

II.  General Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

III.  Rating Criteria for the Knees

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment.  38 C.F.R. § 4.71a, DC 5257.  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  

When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5260, which evaluates limitation of flexion, a noncompensable rating is assigned when flexion is limited 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of extension, a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Diagnostic Code 5256 evaluates ankylosis of the knee.  Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  As the Veteran's left knee disability is not manifested by ankylosis, impairment of tibia and fibula and genu recurvatum, these diagnostic codes will not be addressed further.

IV.  Discussion

Service connection is in effect for arthritis, left knee, with meniscal tear repair and chondromalacia.  The RO initially rated the disability as 10 percent disabling under Diagnostic Code 5261.  In the November 2015 rating decision, the disability was rated as 20 percent under Diagnostic Code 5258, effective April 7, 2010.

On VA examination in June 2009, the Veteran reported the following left knee symptoms:  pain, stiffness, deformity, limited motion, instability, and swelling.  He reported weekly flare-ups.  The examiner noted that range of motion of the left knee was from "minus 10 degrees" extension to 105 degrees flexion.  The examiner noted painful flexion and extension throughout.  Clicking was noted in the left knee.  The examiner found no joint swelling, effusion, tenderness, or laxity on examination.  X-rays of the left knee showed tricompartmental osteoarthritis mostly in the medial compartment, status post ACL reconstruction; there was small effusion.  The examiner noted that the Veteran was employed and had missed less than one week from work in the past year.  The examiner noted significant effects on the Veteran's occupation from his left knee disability in the form of decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the lower extremity, and pain.  

An April 7, 2010 MRI of the left knee showed that the Veteran was status post ACL graft reconstruction.  There were findings which may indicate degeneration or tearing of the distal half of the ACL graft; small joint effusion; abnormal medial meniscus which may represent changes of prior partial medial meniscectomy or degenerative tearing of the medial meniscus; and degenerative joint disease.

A May 2010 private evaluation of the left knee noted tenderness of the medial joint line, and no effusion.  The anterior drawer sign was positive on the left; Lachman test was positive grade +; medial-lateral resorptive wobble was positive.  

The Veteran underwent arthroscopy on June 28, 2010.  Physical therapy records dated during July 2010 noted he was not using crutches and was able to go up and down stairs.  His left knee range of motion was noted as zero to 120 degrees in July 2010.  A July 16, 2010 physical therapy note indicated that the Veteran had to leave the appointment early in order to go to work.

On VA examination in February 2015, the Veteran reported that since his last VA examination his knee had gotten worse.  He reported repair of torn meniscus that had been beneficial.  He reported knee weakness and giving out.  He used no brace.  The Veteran reported problems with prolonged standing and ambulation due to pain and weakness.  On examination, left knee range of motion was from zero degrees extension to 110 degrees flexion; no pain was noted on the examination.  There was no additional functional loss or range of motion loss after three repetitions.  The examiner stated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner stated that examination supported the Veteran's statements regarding flare-ups.  Muscle strength was normal, and no muscle atrophy was present.  There was no ankylosis.  There was no history of recurrent subluxation.  While there was a history of moderate lateral instability and intermittent effusions, left knee joint stability testing showed no instability.  Lachman test, posterior drawer test, medial instability test, and lateral instability tests were all normal.  There was no tibial or fibular impairment.  There was no evidence of crepitus.  

The examiner noted meniscal tear, with frequent episodes of joint locking, joint pain, and joint effusion.  The examiner noted that the Veteran had undergone partal meniscectomy in 2011 [actually 2010].  The examiner noted a one centimeter by 0.4 centimeter surgical scar that:  was hypopigmented and nontender, with no elevation, depression, or induration; had no effect on range of motion, or function; and caused no nerve or muscle damage.  In terms of occupational impairment, the examiner noted that the Veteran reported problems with prolonged standing and walking.  

DCs 5260 & 5261-Limitation of Flexion & Extension

VA treatment records and examinations show that the Veteran's left knee flexion was measured several times during the appeal period.  At most, it was limited to 105 degrees on the June 2009 VA examination.  Because the Veteran's flexion has exceeded 45 degrees throughout the appeal period, it has not been limited to an extent to warrant a compensable evaluation under DC 5260.

Likewise, the same records reveal that extension has been to zero degrees, which is normal.  The only exception is the June 2009 examination, which noted extension to "minus 10" degrees, which is actually better than normal.  While the RO assigned a 10 percent rating based on this measurement, apparently believing that the "minus 10" notation referred to a loss of 10 degrees of extension, this appears to be an incorrect interpretation of the examiner's finding.  Therefore, the Veteran has no compensable limitation of extension under DC 5261, and a compensable rating is not available under this DC.

However, functional loss is present in the left knee, manifesting as pain on movement.  The Veteran reported on multiple occasions that he experiences increased pain with prolonged standing and walking.  The Veteran is competent to report pain on movement and limitation of movement.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board finds him credible, as his reports are internally consistent and there is no evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Because neither left knee flexion nor extension have manifested to a compensable level, even considering the Veteran's subjective complaints and the recorded objective findings of functional loss due to pain, the evidence demonstrates that the criteria for a rating in excess of 10 percent have not been met.  The 10 percent rating in effect prior to April 7, 2010 thus contemplates the minimum compensable rating for painful motion involving arthritis of a joint and the painful motion regulation in general.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5010; Burton, 25 Vet. App. at 1.

The Board thus finds that a rating in excess of 10 percent for limitation of motion of the left knee is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.59; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

DC 5257-Subluxation or Lateral Instability

The Board next finds that a separate, compensable rating is warranted for subluxation or lateral instability under 38 C.F.R. §4.71a, DC 5257.

Throughout his appeal, the Veteran has reported that his knee feels weak and occasionally gives way.  He has described difficulty with stairs and prolonged walking or standing.  In June 2009 he reported instability.  In May 2010, the anterior drawer sign was positive on the left; Lachman test was positive grade +; medial-lateral resorptive wobble was positive.  The February 2015 VA examiner noted a history of moderate lateral instability.  It is noted that joint stability findings at the February 2015 VA examination were negative for instability and giving way.  

The Board notes that the rating schedule does not require objective medical evidence to substantiate the instability.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating for instability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Although the joint stability tests have generally been negative, the Veteran's reports of instability, manifested as giving-way and difficulty with ambulation, is competent and credible.  Furthermore, the May 2010 private treatment record did contain evidence of instability.  The February 2015 examiner characterized the history of lateral instability as moderate.  Therefore, the Board finds that the Veteran's instability warrants a separate 20 percent rating, but not higher.  A higher rating of 30 percent for severe instability is not warranted for any portion of the time period covered by this claim.

DC 5258 Cartilage, Semilunar, Dislocated, with Frequent Episodes of Locking, Pain, and Effusion into the Joint

The RO assigned a 20 percent rating under this Code from April 7, 2010, the date of the MRI that showed a torn meniscus.  Review of the record shows that the meniscus injury was present throughout the appeals period.  The April 2010 MRI report noted that the meniscal findings were possibly the result of degenerative tearing of the medial meniscus, which implies an injury that had been present for some time.  Further, effusion was noted on the June 2009 VA examination, and the Veteran reported pain and swelling at that time.  Thus, the Board finds the evidence approximates the criteria for the 20 percent rating under Diagnostic Code 5258 throughout the appeal period.  

Other DCs

The Board has considered whether it may be appropriate to rate the Veteran's left knee disability under other DCs, but finds that no higher or additional evaluations are warranted.

The Board has considered whether a separate rating would be appropriate for the left knee scar noted in the February 2015 VA examination report.  Under the applicable rating criteria, the Veteran might be allowed a compensable separate rating for such scar if it were noted to be large (specifically greater than 39 square centimeters in area), unstable, or painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2016).  However, the evidence, both lay and medical, contains no notation indicating that the Veteran's scar is painful, unstable, or greater than 39 square centimeters in area.  Therefore, the Veteran is not entitled to a separate compensable rating for his surgical scar.  He is, however, entitled to a separate, noncompensable rating pursuant to 38 C.F.R. § 4.118 , DC 7805.  See 38 C.F.R. § 4.31  ("In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.").

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the specific symptoms directly associated with the Veteran's left knee disability.  His left knee disability is characterized by instability, painful motion, dislocated cartilage, full extension, and flexion limited to no less than 110 degrees, including on repetition, without evidence of ankylosis, impairment of tibia or fibula, or genu recurvatum.  These manifestations are contemplated in the applicable rating criteria.  

Additional functional effects of pain include difficulty with climbing stairs and prolonged standing.  These functional effects are specifically contemplated by the rating schedule, including the assigned evaluations under 38 C.F.R. §§ 4.40 and 4.59.  See 38 C.F.R. § 4.10 ("The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.")  

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his left knee symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  

The record further indicates that the Veteran is currently employed.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An evaluation in excess of 10 percent for left knee painful limited motion is denied. 

A separate 20 percent evaluation for moderate left knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A 20 percent evaluation based on dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint is granted from May 23, 2009.





____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


